Citation Nr: 0424345	
Decision Date: 09/01/04    Archive Date: 09/15/04

DOCKET NO.  01-03 602A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for a heart disorder, 
to include as secondary to service-connected residuals of 
cold injury to the feet.

2.  Entitlement to service connection for a hip disorder as 
secondary to service-connected residuals of cold injury of 
the feet.

3.  Entitlement to service connection for a leg disorder as 
secondary to service-connected residuals of cold injury to 
the feet.

4.  Entitlement to special monthly compensation based on the 
need for aid and attendance of another person or on account 
of being housebound.

5.  Entitlement to a total rating for compensation purposes 
based on individual unemployability. (TDIU). 




REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

R. E. Smith, Counsel


INTRODUCTION

The veteran had active military service from November 1942 to 
September 1945.

This matter came before the Board of Veteran's Appeals 
(Board) on appeal from a May 2000 and later rating decision 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Montgomery, Alabama.

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.



REMAND

A review of the record reflects that following a September 
2000 VA examination, the examiner opined that considering the 
conditions and the severity of the symptoms, the veteran is 
unemployable at this time.  Also, following an April 2003 
examination the VA examiner concluded that the veteran was 
totally disabled and wheelchair bound.  He advised the 
veteran to apply for aid and attendance, "for which he 
certainly would qualify."  However, it appears that these 
conclusions were based on consideration of the debilitating 
effects of both service connected and non-service connected 
disabilities.  Thus, additional development is required.

Additionally, in a January 2003 Board decision the issue of 
service connection for peripheral neuropathy of the lower 
extremities was referred to the RO for appropriate action.  
No action has been taken.  The Board finds that this issue is 
intertwined with the issues on appeal and must be adjudicated 
by the RO. See Harris v. Derwinski, 1 Vet. App. 180 (1991).

Accordingly, the case is REMANDED for the following:

1.  A VA examination should be conducted 
by a neurologist to determine the nature, 
severity, and etiology of reported 
peripheral neuropathy. The claims folder 
is to be made available to the examiner 
prior to the examination.  All tests 
deemed necessary should be conducted.  
The examiner is requested to render an 
opinion as to whether the veteran has 
peripheral neuropathy of the lower 
extremities and, if yes, whether it is as 
likely as not that the peripheral 
neuropathy was caused or is aggravated by 
the service connected cold injury to the 
feet.  If yes, the examiner is requested 
to render an opinion as to whether it is 
as likely as not the peripheral 
neuropathy, to include any associated 
altered gate caused or aggravated the 
disabilities of the hips, heart, and 
legs.  Direct the examiner's attention to 
the December 2000 private medical 
statement from Dr. K. M. and the February 
2000 VA examination report.  A complete 
rational for any opinion expressed should 
be included in the report.  

2. The RO should adjudicate the issue of 
entitlement to service connection for 
peripheral neuropathy on a secondary 
basis.  The RO is requested to ensure 
compliance with the VCAA.  If the benefit 
sought is not granted the RO should 
notify the appellant of that denial and 
of his appellate rights.

3.  It is requested that the claims 
folder be forwarded to a VA specialist in 
cold injuries for an opinion in order to 
ascertain whether the veteran is 
housebound and/or able to independently 
perform the activities of daily living 
and self-care on a regular basis, and his 
employability.  In rendering this opinion 
the examiner is informed that only the 
degree of disability resulting from the 
service connected disabilities may be 
considered.  The examiner is asked to 
describe the nature of the appellant's 
disabilities and the effect of his 
disabilities on his ability to perform 
daily functions.  Factors to consider 
include is whether the appellant is 
unable to dress or undress himself and 
keep himself ordinarily clean and 
presentable?  Does he require frequent 
adjustment of any special prosthetic or 
orthopedic appliances that cannot be done 
without aid? Is he unable to feed himself 
through loss of coordination of upper 
extremities or through extreme weakness, 
or unable to attend to the wants of 
nature?  Does he have incapacity, 
physical or mental, that requires care or 
assistance on a regular basis to protect 
him from hazards or dangers incident to 
his daily environment?  Does he have any 
disability that requires that he remain 
in bed? Is he substantially confined to 
his dwelling and the immediate premises, 
and if so, it is reasonably certain that 
the disability or disabilities and 
resultant confinement will continue 
throughout his lifetime?   

Further the examiner is requested to 
render an opinion as to whether it is as 
likely as not the service-connected 
disabilities prevent the veteran from 
obtaining and maintaining substantially 
gainful employment.  A complete rational 
for any opinion expressed should be 
included in the report.  If the examiner 
desires a current examination it should 
be conducted.

4.  Thereafter, the RO should re- 
adjudicate the issues on appeal.  If the 
benefits sought on appeal remain denied, 
the veteran and his representative should 
be provided with a supplemental statement 
of the case (SSOC) and an opportunity to 
respond.   

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order. The 
appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office. Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO. 
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner. See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 
U.S.C.A. § 5101 (West 2001) (Historical and Statutory Notes). 
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court. See 
M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



	                        
____________________________________________
	ROBERT P. REGAN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


